DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.

Response to Arguments
Applicant's arguments filed 03/26/21 have been fully considered but they are not persuasive.
On page 7 Applicant argues amendments overcome the specification objections.
The Examiner respectfully agrees. 
On pages 8-10 Applicant summarizes amended claims and Goldfarb. Applicant argues additionally that Goldfarb could not be modified to change its shape into a loop, since Goldfarb’s elements are designed to engage tissue. 
 The Examiner respectfully disagrees, noting the shape of the projections does not appear to change their function. See the rejection below.
On pages 10-11 Applicant argues remaining claims rise and fall with arguments above. 

Priority
Claims have priority back to 09/27/2005, with application 11/237213, since provisional application 60/613867 filed 09/27/04 does not have support for the claimed subject matter of the first and second indicators changing shape or orientation in response to the grasping of the leaflets.
Claims 10-13 also are not supported by 60/613867, only having support as of 09/27/2005, since the provisional application does not have support for the indicators being wire elements, or the wire elements being biased. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7, 10-11, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 20020013571 A1), hereinafter known as Goldfarb in view of Cox (US 20040133273 A1).
Regarding claim 1, Goldfarb discloses a fixation device for fixation of leaflets of a heart valve (The portions of the claims written herein which are written in italics are stated as “intended use” statements of the claimed device or parts thereof.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Throughout, the Examiner understands the patented structure(s) of the prior art to be capable of performing the cited intended uses, inherently. In some situations, structural recitations or an explanation will be included if it is believed necessary.) comprising:
a first distal element and a second distal element (Annotated Figure 17d);
a first proximal element (Annotated Figure 17d) moveable relative to the first distal element between a first position and a second position to grasp a first leaflet in a first target area defined by the first proximal and first distal elements (see Figures 17c-d, Figure 5); 
a second proximal element (Annotated Figure 17d) moveable relative to the second distal element between a first position and a second position to grasp a second leaflet in a second target area defined by the second proximal and second distal elements (see Figures 17c-d, Figure 5);
a first indicator coupled with the first proximal element (Annotated Figure 17d (item 227)) to indicate a presence of the first leaflet in the first target area (the indicator is understood capable of indicating a presence of the leaflet inasmuch as, if a leaflet is present, it will be capable of grasping the leaflet), wherein the first indicator extends into the first target area (Annotated Figure 17d) and is configured to change shape/orientation by the presence of the first leaflet grasped within the first target area (the orientation of the indicator changes when grasping the leaflet, since it was previously oriented outside the leaflet, and upon presence of the leaflet therein, becomes oriented to grasp the leaflet); and 
a second indicator coupled with the second proximal element (Annotated Figure 17d (item 227)) to indicate a presence of the second leaflet in the second target area (the indicator is understood capable of indicating a presence of the leaflet inasmuch as, if a leaflet is present, it will be capable of grasping the leaflet), wherein the second indicator extends into the second target area (Annotated Figure 17d) and is configured to change shape/orientation by the presence of the second leaflet grasped within the second area (the orientation of the indicator changes when grasping the leaflet, since it was previously oriented outside the leaflet, and upon presence of the leaflet therein, becomes oriented to grasp the leaflet),
but is silent with regards to the indicators being positioned on the distal element,
and the first and second indicators comprising one or more wire loops.
However, regarding claim 1 Goldfarb discloses the first and second indicators are located on the proximal elements (Annotated Figure 17d). The person of ordinary skill at the time the invention was filed however, would understand that the positioning of the indicators to be on the distal elements instead of the proximal elements is nothing more than a simple design choice. The device would perform equally well with the indicators positioned on either the distal or the proximal elements. Additionally, the Examiner reminds Applicant that it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Further, regarding claim 1 Cox teaches wherein members which extend into tissue for grasping thereof can be wire loops ([0194] anchoring members can have the configuration of coils which penetrate to attach to tissue). Goldfarb and Cox solve the same problem, namely fixation of elements into tissue. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fixation device of the modified Goldfarb so that the shape of the indicator elements were in the form of wire loops, such as is taught by Cox, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Goldfarb. 


    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

Regarding claim 3, the Goldfarb Cox Combination teaches the fixation device of claim 1 substantially as is claimed, 
wherein Goldfarb further discloses the first and second indicators are configured to change orientation by the presence of the leaflet grasped within the target areas (see the explanation/rejection to claim 1 above).
Regarding claim 4, the Goldfarb Cox Combination teaches the fixation device of claim 1 substantially as is claimed, 
wherein Goldfarb further discloses wherein the first and second indicators comprises an enhanced visibility material which is viewable using a visualization technique (whatever material the indicators are made of, is understood to be an “enhanced” visibility material (since it has enhanced visibility to at least some other material/structure in the world), which is viewable under a visualization technique for example, such as viewing with the naked eye).
Regarding claim 5, the Goldfarb Cox Combination teaches the fixation device of claim 4 substantially as is claimed, 
wherein Goldfarb further discloses the first and second distal elements comprise an enhanced visibility material viewable using the visualization technique (see the explanation/rejection to claim 4 above regarding how a material can be understood to have “enhanced visibility” and viewable under some visualization technique).
Regarding claim 7, the Goldfarb Cox Combination teaches the fixation device of claim 1 substantially as is claimed, 
wherein Goldfarb further discloses the first and second indicators are configured to be pressed toward the first/second distal element by the presence of the first leaflet grasped within the first target area (see Figures 17c-d the indicators are capable of being pressed in this manner).
Regarding claim 10, the Goldfarb Cox Combination teaches the fixation device of claim 1 substantially as is claimed, 
wherein Goldfarb further discloses the first and second indicators comprise one or more wire elements ([0100] the materials of the proximal and distal elements of the instant invention include metal barbs, understood in this shape to be “wire”.).
Regarding claim 11, the Goldfarb Cox Combination teaches the fixation device of claim 10 substantially as is claimed, 
wherein Goldfarb further discloses the one or more wire elements comprise an enhanced visibility material which is viewable using a visualization technique (see the explanation to the rejection of claim 4 above regarding what an “enhanced visibility material” and a “visualization technique” are understood to comprise).
Regarding claim 13, the Goldfarb Cox Combination teaches the fixation device of claim 10 substantially as is claimed, 
wherein Goldfarb further discloses the one or more wire elements of the first and second indicators are configured to be pressed toward the first/second distal element by the presence of the leaflet grasped within the target area (see Figures 17c-d the indicators are capable of being pressed in this manner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/11/21